                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JENIFER MARTUCH,                            )         CASE NO. 1:12CV528
                                            )
                      Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
COMMISSIONER OF                             )         ORDER
SOCIAL SECURITY,                            )
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

       On April 4, 2019, Plaintiff filed a Motion for Attorney Fees pursuant to 42 U.S.C. §

406(b)(1). (Doc. 14). On April 5, 2019, the Court referred this matter to Magistrate Judge

Kathleen B. Burke for a Report and Recommendation. (Doc. 15). On May 1, 2019, the

Magistrate Judge recommended granting Plaintiff’s Motion and awarding Plaintiff’s counsel

attorney fees in the amount of $5,547.50. (Doc. 18). Defendant has not filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b).

Defendant has failed to timely file any such objections. Therefore, the Court must assume that

Defendant is satisfied with the Magistrate Judge’s recommendation. Any further review by this


                                                -1-
Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 728 F.2d 813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health &

Human Serv., 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).

         Therefore, Magistrate Judge Burke’s Report and Recommendation is ADOPTED and

Plaintiff’s Motion is GRANTED. Pursuant to 42 U.S.C. § 406(b), Plaintiff’s counsel shall be

awarded attorney fees in the amount of $5,547.50.

         IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: May 30, 2019




                                              -2-
